Citation Nr: 1420485	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  11-19 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to non-service-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1974 to February 1974 and from April 1976 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 letter from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran's claims file is now in the jurisdiction of the Waco, Texas RO.  

The Board has reviewed all the evidence in the appellant's paper claims file and Virtual VA record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

For purposes of establishing eligibility for a non-service-connected pension, VA is required to obtain a complete statement of service from the service department when it appears that the length of service requirement may not be met.  Simple service verification is not sufficient.  King v. Shinseki, No. 12-1812, (Vet. App. March 21, 2014); 38 C.F.R. § 3.203(c).  In this case, two DD-214s from separate service departments indicate that the Veteran served less than the 90 days required to qualify for a non-service-connected pension.  A remand to obtain a complete statement of service from the Veteran's service departments is, therefore, required.  

Accordingly, the case is REMANDED for the following action:

1. Request a complete statement of service from the Veteran's service departments to determine if there are any periods of service that are required to be excluded under 38 C.F.R. § 3.15.  

2.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



